NEWMAN, J.,
dissenting.
The prosecutor’s unambiguous comment in his opening statement on defendant’s refusal to testify in the Harris trial prejudiced defendant. Although a trial court has discretion whether to grant a mistrial, “[w]herever it appears that a defendant’s ability to obtain a fair adjudication of the facts has been impaired, denial of such a motion is error.” State v. Williams, 49 Or App 893, 897, 621 P2d 621 (1980). The court should have granted defendant’s motion for mistrial.
The prosecutor stated in his opening statement:
“Well, during [the Barbara Harris] trial the Defendant— you have heard he is going to testify here — the Defendant testified, or was called to testify but refused to do so.”
Of course, if a defendant refuses to testify at his own trial, the jurors may still choose to speculate on that refusal, although the prosecutor makes no comment. Here, however, as the prosecutor acknowledged, defendant planned to testify at his own trial and did. Except for the prosecutor’s remark, the jury would not have knówn of defendant’s refusal to testify in the Harris case. The prosecutor’s remark could have caused the jury to draw an inference that it would not otherwise have had any basis to draw.
The prosecutor’s comment on defendant’s previous silence was also connected to the state’s theory that defendant and his accomplices prepared a defense that each at their separate trials would blame the others. The prosecutor’s *733comment that defendant had refused to testify at Harris’ trial would tend to support that theory. It would also tend to contradict defendant’s testimony at his own trial of his limited role in the victim’s death and was important to the state’s attack on his credibility.
The majority contends that the court’s “curative” instruction offset any possible prejudice to defendant. The trial court stated:
“Ladies and gentlemen, before we recessed, Mr. Barnes had made some comment in his opening statement about Mr. White having been called to testify in the Barbara Harris matter and not having testified, chosen not to do so.
“I have ruled that that matter is not relevant in this case. You will not be hearing any evidence about that, and that there are any number of reasons why that may have occurred would have nothing to do with any that is probative of the evidence in this case. So in no way are you to take that into account or in any way to discuss or consider what Mr. Barnes has said in regard to that. It’s not evidence in this case. It’s not to be taken by you as any evidence of the case or have any place in this case.
“[I t]rust that each one of you will be able to do that. It’s important that you do that.”
Defendant had a constitutional right not to testify in the Harris trial. The prosecutor’s comment was improper; the state and federal constitutions forbid it. The court, however, only told the jury to ignore the prosecutor’s remark because defendant’s silence in the Harris trial was not “probative.” The court’s instruction did not inform the jury that defendant had a constitutional right to be silent at the Harris trial and that the constitutions forbade the prosecutor from commenting on that silence. See generally State v. Wederski, 230 Or 57, 60-61, 368 P2d 393 (1962). Assuming that an instruction of a court may, in certain circumstances, cure prejudice even from a prosecutor’s unambiguous comment on a defendant’s refusal to testify, this instruction did not do so. Moreover, as the Supreme Court has stated:
“Article I, § 12, of the Oregon Constitution guarantees the privilege of the defendant to remain silent. The privilege is meaningless if the state may refer to the defendant’s silence with impunity. Cf. State v. Black, 150 Or 269, 286, 42 P2d 171, 44 P2d 162.
*734“If the only way defendants can be assured fair trials is for appellate courts to reverse an occasional judgment in the face of what well may be overwhelming evidence of guilt, then that is the course we must take. Any other course would encourage the wholesale destruction of the rights of accused persons. While the excessive zeal of the state’s counsel in the case at bar did not involve calculated misconduct, and we imply no censure, it is well to remember that in the prosecution of a criminal action the state must stay within the boundaries which experience has proven are necessary to preserve a fair trial for the guilty as well as for the innocent.” State v. Wederski, supra, 230 Or at 62.
Because the trial court should have granted defendant’s motion for a mistrial, I dissent.
Joseph, C. J., and Warren and Young, JJ., join in this dissent.